On Petition to Rehear.
The plaintiff in error has seasonably filed herein a courteous and dignified petition to rehear. The basis of this petition is (1), that the pleadings were insufficient to sustain the action of the trial court and (2), that the plaintiff in error should have been given the benefit of the verdict of the jury by virtue of the failure of the trial court to dispose of the application for revocation prior to the date of the jury verdict under which he was tried *511and from which the evidence was offered whereon his parole was revoked.
 The petition charged the plaintiff in error with conduct inconsistent with good citizenship. This charge of “conduct inconsistent with good citizenship” is indeed a very broad charge and covers a multitude of factual situations. The charge was made and under this charge the evidence upon which the parole was revoked was produced. It was the obligation of the plaintiff in error to move to make this charge more specific if he desired that it he done. He not having made the necessary application that this charge he made more specific then any evidence introduced under such a charge showing “conduct inconsistent with good citizenship” was admissible and if sufficient evidence was shown that the plaintiff in error had not conducted himself consistent with good citizenship then it was the duty of the trial judge to revoke the parole. It, therefore, appears since no motion or application was made to make this charge more specific the trial judge was perfectly right in concluding as he did.
It is complained and argued, in the petition to rehear, that we must assume that the trial judge made an agreement with the plaintiff in error that the revocation of the parole order would he governed by the outcome of the second case wherein he was put on trial in a case charging robbery. We cannot so assume. We have held in our original opinion that the verdict of the jury in the second case is not conclusive on the trial judge as to his action on the revocation of parole. We think this conclusion sound and know of no authority to the contrary. Much of the argument in the petition now before us is merely a reiteration of that as made in the original as*512signments of error on this question. We have very thoroughly considered the matter and feel that we were correct in the first instance.
The result is that the petition to rehear must he overruled. As to whether or not the plaintiff in error is entitled to credit for the time that he has spent in jail pending the trial on the second charge is a question to he presented to the authorities when his application for parole reaches the parole hoard.
All concur.